


Exhibit 10.3
EXECUTION COPY


IHS INC.
15 Inverness Way East
Englewood, CO 80112
October 31, 2007
Mr. Richard Walker
c/o IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Dear Mr. Walker:
This letter, written on behalf of the Board of Directors (the “Board”) of IHS
Inc., a Delaware corporation (the “Company”), confirms the terms and conditions
of your employment with the Company.
1.
Term of Employment. Your employment under this Letter Agreement is effective as
of the date hereof (“Effective Date”) and, subject to termination as provided in
Sections 7 or 8, will end on the first anniversary of the Effective Date;
provided that on each anniversary of the Effective Date, the term of your
employment will automatically be extended by an additional year unless the
Company or you give the other party written notice, at least 30 days prior to
the applicable anniversary of the Effective Date, that you do not or it does not
want the term to be so extended. Such employment period, as may be so extended,
will hereinafter be referred to as the “Term”.

2.
Title and Duties.

(a)Position. During the Term, you will be employed by the Company as Senior Vice
President, Corporate Development You will have such duties and responsibilities
and power and authority as assigned to you by the Board or the President and
Chief Executive Officer of the Company (the “CEO”).
(b)Exclusive Duties. During your employment by the Company, you will devote
substantially all your entire working time, attention and energies to the
business of the Company and its Affiliates (as defined below) and will not,
without the prior written consent of the Board undertake any other business
activities. Without limiting the generality of

--------------------------------------------------------------------------------




the foregoing, you will not take any actions of the kind described in Section
11.
3.Base Salary. During the Term, the Company will pay you a minimum base salary
at the annual rate of $250,000, payable in accordance with the Company’s regular
payroll practices. The Compensation Committee of the Board (the “Committee”)
will review your base salary annually and may, in its sole discretion, increase
your base salary based on your performance and the Company’s performance. Such
base salary, as may be increased, will hereinafter be referred to as your “Base
Salary”.
4.Bonus. During the Term, you will be eligible to receive an annual bonus (the
“Annual Bonus”) pursuant to the Company’s then current annual incentive plan.
The bonus you shall be eligible to receive for fiscal year 2007 shall be in an
amount equal to 60% of your Base Salary in effect at the beginning of the fiscal
year at “target performance” and 100% of your Base Salary in effect at the
beginning of the fiscal year at “maximum performance”. The performance
objectives for your Annual Bonus will be determined by the CEO.
5.Annual Long‑Term Incentive Grant. During the Term, you will be eligible to
receive such long‑term incentive grant, consisting of stock options, restricted
stock, other equity-based awards, or a combination thereof, as determined by the
Committee (the “Equity Grant”). The size and terms of the Equity Grant will be
determined by the Committee based on your performance and the Company’s
performance, as well as the terms of the equity compensation plan under which
the Equity Grant is granted.
6.Other Benefits.
(a)    Employee Benefits. You will be eligible to participate in the employee
benefit plans, programs and arrangements maintained by the Company.
(b)    Vacation. You will be entitled to not less than 24 days of paid vacation
per calendar year in accordance with the Company’s vacation policy as in effect
from time to time.
(c)    Reimbursement. The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for executive officers as in
effect from time to time.
7.    Termination of Employment (Non-Change in Control). Subject to Section 9
and Section 13:



--------------------------------------------------------------------------------




(a)
Resignation for Good Reason or Termination Without Cause. If you terminate your
employment for Good Reason (as defined below) or you are terminated by the
Company without Cause (as defined below) at any time during the Term, including
by the Company giving you notice that it does not want the Term to be extended
as provided in Section 1, you will receive a lump-sum cash payment equal to the
sum of:

(i)any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;
(ii)an amount equal to 1.5 times the sum of (x) your then Base Salary and (y)
your Target Bonus for the fiscal year of such termination; and
(iii)your Target Bonus for the fiscal year of such termination, prorated for the
number of days that have elapsed during such year.
In addition to the foregoing lump-sum payment:
(w)    the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits) for the 18-month period following
the date of such termination;
(x)    vesting of unvested stock options, restricted stock and other equity
awards then held by you will be determined in accordance with the terms and
conditions of the applicable equity compensation plan under which each such
Equity Grant is granted;
(y)    outplacement services during the 6-month period following such
termination provided by a service provider selected by the Company for the
benefit of the executive officers of the Company; and
(z)    you will be credited with 2 additional years for the purposes of each of
the age and service requirements of any non-qualified retirement related
employee benefit plans, programs and arrangements maintained by the Company
and/or its Affiliates in which you participated at the time of such
termination.”
(b)    Termination Other than for Good Reason or for Cause. If you terminate
your employment other than for Good Reason (including if you give notice that
you do not want to extend the Term as provided in Section 1) for if

--------------------------------------------------------------------------------




your employment is terminated by the Company for Cause, you will receive no
further payments, compensation or benefits under this Letter Agreement, except
you will be eligible to receive, immediately upon the effectiveness of such
termination, amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing prior to the effectiveness of your termination and such
compensation or benefits that have been earned and will become payable without
regard to future services.
(c)    Death, Disability or Retirement. If your employment terminates by reason
of death, Disability or retirement (as defined in the Company’s equity
compensation plan then in effect), you or your beneficiaries will receive a
lump-sum cash payment equal to the sum of:
(i)
any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;
and

(ii)
your Target Bonus for such year, prorated for the number of days that have
elapsed during such year.

If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company’s otherwise applicable employee benefit and
retirement plans and programs (including without limitation under the Company’s
equity compensation plans), will be determined in accordance with such
applicable plans and programs.
For purposes of this Letter Agreement, “Good Reason” means the Company’s breach
of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you. For purposes of this
Letter Agreement, “Cause” means any of the following: (i) conviction of or
pleading guilty to a felony, (ii) commission of intentional acts of misconduct
that materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill or business, or (iii) willful refusal or
willful failure to perform your material duties under this Letter Agreement
after written demand that you do so. Termination of the employment shall not be
deemed to be for Cause hereunder unless and until (A) written notice has been
delivered to you by the Company which specifically identifies the Cause which is
the basis of the

--------------------------------------------------------------------------------




termination and, if the Cause is capable of cure, you have failed to cure or
remedy the act or omission so identified within 14 calendar days after written
notice of such breach. For purposes of this provision, no act or failure to act
on your part shall be considered “willful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause without reasonable
notice to you setting forth the reasons, facts and circumstances for the
Company’s intention to terminate for Cause and an opportunity for you, together
with your counsel, to be heard before the Committee or the Board.
“8.     Change in Control. Subject to Section 9 and Section 13:
(a)    General. If there is a Change in Control (as defined below) and, within
15 months of such Change in Control, you terminate your employment for CIC Good
Reason (as defined below) or you are terminated by the Company without Cause,
you will receive a lump-sum cash payment equal to the sum of:
(i)
any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;

(ii)
an amount equal to 2 times the sum of (x) your then Base Salary, and (y) your
Target Bonus for the fiscal year of such termination; and

(iii)
your Target Bonus for the fiscal year of such termination, prorated for the
number of days that have elapsed during such year.

In addition to the foregoing lump-sum payment:
(w)    the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits), for the 24-month period following
the date of such termination;
(x)    all unvested stock options, restricted stock and other equity awards then
held by you will fully vest and become exercisable as of the effective date of
such termination;
For purposes of this Letter Agreement, “Change in Control”

--------------------------------------------------------------------------------




means the first to occur of:
(i)
the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as from time
to time amended) of the beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of all outstanding
securities of the Company;

(ii)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;

(iii)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding directly or indirectly
those securities immediately prior to such merger;

(iv)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;

(v)
the approval by the shareholders of a plan or proposal for the liquidation or
dissolution of the Company; or

(vi)
as a result of, or in connection with, any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who are
members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.

Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by

--------------------------------------------------------------------------------




Section 351 of the Code; (iii) any inter-company sale or transfer of assets
between the Company and any Affiliate; (iv) a dividend distribution by the
Company; (v) a loan by the Company to any third party or an Affiliate; (vi) a
Transaction, or series of Transactions, after which an Affiliate of the Company
before such Transaction or series of Transactions, is either directly or
indirectly in control of the Company thereafter; (vii) if the controlling
shareholder is a trust, the acquisition, directly or indirectly, of the
beneficial ownership of securities of the Company by any beneficiary of such
trust if such beneficiary has a greater than 25% interest in such trust, or any
descendants, spouse, estate or heirs of any such beneficiary, or a trust
established for such beneficiary or for any descendants, spouse or heirs of such
beneficiary; or (viii) the first underwritten primary public offering of the
shares of common stock of the Company pursuant to an effective registration
statement (other than a registration statement on Form S-4 or Form S-8 or any
similar or successor form) under the Securities Act of 1933, as from time to
time amended. For purposes of this Agreement, “Affiliate” means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the Company, including, without
limitation, any member of an affiliated group of which the Company is a common
parent corporation as provided in Section 1504 of the Internal Revenue Code of
1986, as from time to time amended (the “Code”).


For purposes of this Letter Agreement, “CIC Good Reason” means any of:
(i)
the material diminution of your position (including titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith;

(ii)
the breach by the Company of any of its material obligations under this Letter
Agreement, excluding immaterial actions (or failures or action) not taken (or
omitted to be taken) in bad faith and which, if capable of being remedied, are
remedied by the Company within 30 days after receipt of notice thereof given by
you;

(iii)
the Company’s relocation of your principal location of work by more than 50
miles (other than any relocation recommended or consented to by you); it being
understood, however, that you may be required to travel on business to other
locations as may be required or desirable in connection with the performance of
your duties as specified

--------------------------------------------------------------------------------




in this Letter Agreement.
(b)    Tax Indemnity. If it is determined that any payments and benefits that
you receive from the Company or an Affiliate as a result of the Change in
Control will result in you being subject to an excise tax under Section 4999 of
the Code, then the Company will make a Gross-Up Payment (as defined below) to or
on behalf of you as and when any such determination is made; provided you take
such action (other than waiving your right to any payments or benefits) as the
Company reasonably requests under the circumstances to mitigate or challenge
such tax. Any such determination will be made in accordance with Sections 280G
and 4999 of the Code and any other applicable law, regulations, rulings or case
law. If the Company reasonably requests that you take action to avoid assessment
of, or to mitigate or challenge, any such tax or assessment, including
restructuring your right to receive any payments or benefits to which you are
entitled (other than under this paragraph), you agree to consider such request
(but in no event to waive or limit your right to any payments or benefits in a
manner that would not be neutral to you from a financial point of view), and in
connection with any such consideration, the Company will provide such
information and advice as you may reasonably request and will pay for all
reasonable expenses incurred in effecting your compliance with such request and
any related taxes, fines, penalties, interest and other assessments. The term
“Gross-Up Payment” means an additional amount such that you will, on an
after-tax basis (including any income tax, payroll tax, further excise tax,
interest, penalties and other assessments levied on any payment or benefit)
receive the full amount of the payments and benefits for which the Company is
liable, as if there was no excise tax under Section 4999 of the Code on any of
your payments or benefits. To the extent permitted by applicable law, you agree
to return to the Company the excess of any Gross-Up Payment made to you over the
payment which would have been sufficient to put you in such same after-tax
position. Nothing in this Section 8 is intended to violate the Sarbanes-Oxley
Act and to the extent that any advance or payment obligation hereunder would do
so, such obligation will be modified so as to make the advance a nonrefundable
payment to you and the payment obligation null and void. This Section 8 will
continue in effect until you agree that all of the Company’s obligations to you
under this Section 8 have been satisfied in full or a court of competent
jurisdiction makes a final determination that the Company has no further
obligations to you under this Section 8, whichever comes first.
9.    Release. Other than if your employment terminates by reason of death or
Disability, any payment or benefit that you are eligible to receive under
Sections 7 or 8 will be contingent on your execution of a release substantially
in the form attached hereto as Exhibit A prior to or concurrently with the
provision

--------------------------------------------------------------------------------




of such payment or benefit. The payments or benefits you are eligible to receive
under Sections 7 or 8 are in lieu of any termination payments or benefits which
you might otherwise be eligible to receive under any standard severance policy
maintained by the Company and/or its Affiliates.
10.     Covenants. In exchange for the remuneration outlined above, in addition
to providing service to the Company as set forth in this Letter Agreement, you
agree to the following covenants:
(a)    Confidentiality. You acknowledge that during your employment, you will
occupy a position of trust and confidence. Accordingly, you agree that following
any termination of your employment, you will keep confidential any trade secrets
and confidential or proprietary information of the Company and its affiliates
which are now known to you or which hereafter may become known to you as a
result of your employment or association with the Company and will not at any
time directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company during, and at all times after, the termination of your
employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
or an affiliate of the Company which has a significant business purpose and is
not known or generally available from sources outside the Company or typical of
industry practice, but will not include any of the foregoing (i) that becomes a
matter of public record or is published in a newspaper, magazine or other
periodical available to the general public, other than as a result of any act or
omission of you or (ii) that is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency; provided
that you give prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order or confidential treatment.
(b)    Non-Competition. You further covenant that during your employment and
during the Restricted Period (as defined below), you will not, for yourself or
on behalf of any other person, partnership, company or corporation, in the
United States of America of elsewhere in the world, directly or indirectly,
engage in, acquire any financial or beneficial interest in (except as provided
in the next sentence), be employed by, or own, manage, operate or control any
entity which is engaged in, any business in competition with any business of the
Company or any subsidiary of the Company. Notwithstanding the preceding
sentence, (i) you will not be prohibited from owning less than 1% of any
publicly traded corporation, whether or not such corporation is in competition
with the Company, and (ii) you will not be prohibited during the Restricted
Period from being employed by or providing services to a company with multiple
product-

--------------------------------------------------------------------------------




lines and/or service lines where one or more of its product-lines or
service-lines is in competition with the Company so long as you have no direct
or indirect contact with the units(s) involved with the competitive
products/services. “For purposes of this Letter Agreement, “Restricted Period”
means the longer of (i) the 1-year period following termination of your
employment, or (ii) in the event you receive payments pursuant to Sections 7(a),
the 18-month period following termination of your employment, or (iii) in the
event you receive payments pursuant to Section 8(a), the 2-year period following
termination of your employment.
(c)    Non-Solicitation of Employees. You further covenant that during your
employment and during the Restricted Period, you will not, directly or
indirectly, hire, or cause to be hired by an employer with whom you may
ultimately become associated, any employee of the Company or a subsidiary of the
Company at the time of termination of your employment with the Company.
(d)    Employee Invention Agreement. If you have not previously executed the
Company’s standard form of Employee Invention Agreement, simultaneously with the
execution of this Agreement you will also execute and deliver to the Company the
Company’s standard form of Employee Invention Agreement.
(e)    Equitable Relief and Other Remedies. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 0 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.
(f)    Reformation. If it is determined by a court of competent jurisdiction
that any restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the law of that jurisdiction, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that jurisdiction.
(g)    Survival of Provisions. Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations contained in this Section 10 will
survive the termination or expiration of your employment with the Company and
will be fully enforceable thereafter.
11.    Indemnification. The Company will indemnify and make

--------------------------------------------------------------------------------




permitted advances to you to the fullest extent permitted by applicable law, if
you are made or threatened to be made a party to a proceeding by reason of your
being or having been an officer, director or employee of the Company or any of
its subsidiaries or affiliates or your having served on any other enterprise as
a director, officer or employee at the request of the Company. In addition, the
Company will maintain insurance, at its expense, to protect you against any such
expense, liability or loss to which you would be entitled to indemnification or
reimbursement under the foregoing sentence.
12.    Representations. By signing this Letter Agreement where indicated below,
you represent that you are not subject to any employment agreement or
non-competition agreement that could subject the Company or any of its
affiliates to any future liability or obligation to any third party as a result
of the execution of this Letter Agreement and your employment by the Company.
Notwithstanding the foregoing, the Company acknowledges that you have continuing
obligations under your amended employment agreement with your previous employer,
Autobytel Inc., which have been disclosed by you to the Company, and the Company
agrees that the performance of such obligations by you will not constitute a
breach of this Letter Agreement or the basis for a termination of your
employment hereunder for Cause (as defined above).
13.     Timing and Form of Payments under Sections 7 and 8. All payments due to
you under Sections 7 or 8 above shall be made no later than two and one-half
months following your separation from service unless the following provisions
pertaining to specified employees applies to you. You are likely to be a
specified employee (as defined in Treas. Reg. §1.409A–1(i)) as of the date of a
separation from service. All payments to be made to you under Sections 7 or 8
may not be made before the date that is six months after the date of separation
from service (or, if earlier than the end of the six-month period, the date of
your death). For this purpose, if you are not a specified employee as of the
date of a separation from service, you will not be treated as subject to this
requirement even if you would have become a specified employee if you had
continued to provide services through the next specified employee effective
date. Similarly, if you are treated as a specified employee as of the date of a
separation from service, you will be subject to this requirement even if you
would not have been treated as a specified employee after the next specified
employee effective date had you continued providing services through the next
specified employee effective date.
14.    Miscellaneous Provisions.
(a)    This Letter Agreement may not be amended or terminated without the prior
written consent of you and the Company.
(b)    This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.
(c)    This Letter Agreement will be binding on and inure to the

--------------------------------------------------------------------------------




benefit of our respective successors and permitted assigns and, in your case,
your heirs and other legal representatives. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Letter Agreement to your devisee, legatee or other designee or, if
there is no such designee, to your estate. The rights and obligations described
in this Letter Agreement may not be assigned by either party without the prior
written consent of the other party; provided, however, the Company may assign
its rights and obligations described in this Letter Agreement without your
consent upon the transfer of all or substantially all of the business and/or
assets of the Company (whether by purchase, merger, consolidation or otherwise).
(d)    Subject to Section 10, all disputes arising under or related to this
Letter Agreement will be settled by arbitration under the Commercial Arbitration
Rules of the American Arbitration Association then in effect, such arbitration
to be held in the Denver, Colorado metropolitan area, as the sole and exclusive
remedy of either party. Any judgment on the award rendered by such arbitration
may be entered in any court having jurisdiction over such matters.
(e)    Except where prohibited by applicable law, all amounts payable to you
under this Letter Agreement will be subject to required tax withholding but will
otherwise not be subject to offset.
(f)    All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, by courier service, or 5 days after
deposit thereof in the U.S. mail, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:


You, to:
The address as is maintained in the Company’s records
The Company, to:
IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention: President
(g)    This Letter Agreement will be governed by and construed

--------------------------------------------------------------------------------




and entered in accordance with the laws of the State of Colorado without
reference to rules relating to conflict of laws.
(h)    This Letter Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral (including any term sheet)
between the Company (or its predecessor or affiliates) and you with respect to
the subject matter hereof. This Letter Agreement also supersedes any
inconsistent provisions of any plan or arrangement that would otherwise be
applicable to you to the extent such provisions would limit any rights granted
to you hereunder or expand any restrictions imposed on you hereby.
This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Jeffrey Sisson for the
Company’s records.
IHS INC.
 
 
By: /s/ Jeffrey Sisson
Name: Jeffrey Sisson
Title: Senior Vice President &
Chief Human Resources Officer



The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.


Dated as of October 31, 2007    
/s/ Richard Walker
Richard Walker


    







--------------------------------------------------------------------------------






EXHIBIT A
FULL AND COMPLETE RELEASE
I, Richard Walker, in consideration for the payment of the severance described
in my Letter Agreement dated October 31, 2007, for myself and my heirs,
executors, administrators and assigns, do hereby knowingly and voluntarily
release and forever discharge IHS Inc. (the “Company”) and its respective
predecessors, successors and affiliates and current and former directors,
officers and employees from any and all claims, actions and causes of action,
including, but not limited to, those relating to or arising from my employment
or separation of employment with the Company, including, but not limited to,
under those federal, state and local laws and those applicable laws of any other
jurisdiction prohibiting employment discrimination based on age, sex, race,
color, national origin, religion, disability, veteran or marital status, sexual
orientation or any other protected trait or characteristic, or retaliation for
engaging in any protected activity, including without limitation, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by
the Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of
1963, 9 U.S.C. § 206, et seq., Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., the Rehabilitation Act of 1973, 29
U.S.C. § 791 et seq., the Family and Medical Leave Act of 1993, 28 U.S.C.
§§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which my heirs, executors, administrators or
assigns hereafter can, will or may have from the beginning of time through the
date on which I sign this Full and Complete Release (this “Release”)
(collectively the “Released Claims”).


I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.


I fully understand and agree that:


1.
this Release is in exchange for severance payment to which I would otherwise not
be entitled;

2.
no rights or claims are released or waived that may arise after the date this
Release is signed by me;

3.
I am here advised to consult with an attorney before signing this Release;

4.
I have 21 days from my receipt of this Release within which to consider whether
or not to sign it;

5.
I have 7 days following my signature of this Release to revoke the Release; and

6.
this Release will not become effective or enforceable until the

--------------------------------------------------------------------------------




revocation period of 7 days has expired.


If I choose to revoke this Release, I must do so by notifying the Company in
writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:


IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention:    President
This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. I have not relied upon any representations,
promises or agreements of any kind except those set forth herein in signing this
Release.


In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.


This Release is to be governed and enforced under the laws of the State of
Colorado (except to the extent that Colorado conflicts of law rules would call
for the application of the law of another jurisdiction).


This Release inures to the benefit of the Company and its successors and
assigns.


I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect. As such, I
knowingly and voluntarily sign this Release.    
 

____________________________
Employee Name: Richard Walker


Date: _______________________